Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive. Specifically, applicant argues that claim 1 now requires “both ends” of a battery stack to be coupled, i.e. connected, by the sensing assembly. However, as seen in the annotated figure below, the sensing assembly of the prior art (including circuit board 300 and lines 140, 152 etc. connected to conductive plates) is considered to be coupling both vertical and horizontal ends of the battery cell stack:

    PNG
    media_image1.png
    438
    601
    media_image1.png
    Greyscale

The claims do not distinguish which “ends” are connected in a manner which precludes or distinguishes from the interpretation above.  Further, as seen in the figure above, cell tabs (121-124a above and cathode and anode electrodes) are exposed to the outside of each of the bus bars (i.e. conductive plates 121-124) in a manner which the amendments to claim 9 do not distinguish from the prior art of record.   In any event, the cell tabs extending through each bus bar coupling member connected to a sensing assembly is described as conventional in the art in the instant specification (see figure 1, labelled as prior art and paragraph [0007] of the specification as originally filed).
Additionally, the bonding portion between the substrates 200, 300 is clearly described by the prior art as a conductive film 500 (paragraph [0068]).  Applicant’s arguments regarding the functionality of the prior art circuit boards being the principal current conductors of the battery assembly are appreciated however the claims fail to structurally distinguish from the arrangement of the prior art because no particular current conducting arrangement is required by the claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a number of sensing lines which are not wires, a flat film shape as opposed to circular sensing lines or wires) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendments necessitating the new grounds of rejection, therefore this action is FINAL.

Claim Rejections - 35 USC § 102
Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Shin et al. (US Pub 2014/0120401 cited in IDS).
In regard to claim 1, Shin et al. teach a sensing assembly coupling both ends of a battery cell stack (see annotated figure and response to arguments above), the sensing assembly comprising: a first substrate made of a rigid printed circuit board 300 (paragraph [0050]) and including at least one first terminal (connecting section at the end of second circuit pattern 320, including a terminal which is not labeled - paragraph [0059]) formed on its one surface (figure 1, 3-5, etc.); 
a second substrate made of a flexible printed circuit board (FPCB 200 - paragraph [0051]) and including at least one sensing line (first circuit pattern 220) electrically bonded to the first terminal (paragraph [0064]); and 
a first electrical bonding portion (conductive connecting members 400, 500) formed between one end of the second substrate and the first substrate to electrically bond the sensing line and the first terminal to each other, wherein the first electrical bonding portion is a bonding portion formed using an electroconductive film (paragraph [0068]).
In regard to claims 5 and 7, the first substrate 300 further includes a second terminal (second connection portion illustrated below) formed on its one surface, and the sensing assembly further includes: a sensing leg (portions of FPCB 200 on a side or between apertures 211) having one end electrically bonded to the second terminal; and a second electrical bonding portion formed on the one surface of the first substrate to electrically bond the second terminal and the sensing leg to each other, wherein the second electrical bonding portion (additional conductive particles 510 creating joint in film 500 below) is a bonding portion formed using an electroconductive film (annotated figure 4a below, paragraphs [0068-0071]).

    PNG
    media_image2.png
    240
    875
    media_image2.png
    Greyscale

In regard to claims 9 and 10, Shin et al. teach a battery module (figure 1b) comprising: a battery cell stack including a plurality of battery cells 111, 112, 113 etc. stacked on each other in one direction; 
a bus bar coupling member (conductive plates 121-124) coupled to opposite ends of the battery cell stack and having cell tabs (cell connectors of conductive plates connecting to anode electrode or cathode electrode of cells, extrusion taps 121a-124a) of each of the battery cells, the cell tabs each being inserted into and exposed to the outside of each of the bus bar coupling member (paragraphs [0041-0047], figure 1) which includes the sensing assembly as applied to claim 1 and 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub 2020/0037442 newly cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723